Title: Enclosure: To Robert Lewis, 23 December 1792
From: Washington, George
To: Lewis, Robert



Dear Sir,
Philadelphia Decr 23d: 1792

I have been informed within these few days that Major Harrison of Loudoun County who owns a piece of land adjoining my tract in Fairfax, is disposed to sell it, and to convert the money to more useful purposes.
I am led from the rascally set of Tenants who occupy that land—& by no other consideration whatsoever to become the purchaser of it, that I may be relieved by that means from the villainies which the livers thereon are frequently committing on my property—in the practice of which, their art & cunning is too great for detection. I have said my only motive to this purchase is to get rid of this pest of society and in saying so I have declared the honest truth; for the land would not answer for a farm being without timber, and too poor for cultivation—nor would it be profitable in Tenements because men who intended a livelihood by honest industry would give little or no Rent for it. & my inducement to buy is to get rid of those of a ⟨contrary⟩ description.
Major Harrison must be sensible that no one can be better acquainted with the land than I am—It would be unnecessary therefore (if he has any inclination to sell it) to ask a price which it will not bear—but if he is disposed to take a reasonable price and will act the par⟨t⟩ of a frank & candid man in fixing it I would not have you higgle (which I dislike) in making a bargain—I will ⟨pay⟩ ready money if we can agree—but it must be on two conditions—first—that the title is good—and secondly that it is not

unde⟨r⟩ the incumbrance (any part of it) of a lease for that would defeat the sole end I should propose by the purchase—namely to purge the neighbourhood of these impure charac⟨ters.⟩
Under this view of my ideas, the knowledge you have of my sentimen⟨ts⟩ respecting the land any bargain you shall make in my behalf with Major Harrison shall be binding with me. Your Aunt unites with me in best regards for yourself and Mrs Lewis, and I am Your Affecte Uncle

Go: Washington

